NATHANIEL R. JONES, Circuit Judge,
concurring in part, dissenting in part.
Although I concur with that part of the opinion which affirms summary judgment on Patmon’s grievance claims, I disagree with the majority’s conclusion that the district court lacked subject matter jurisdiction because Patmon’s constitutional challenge to Michigan’s rules and procedures are “inextricably intertwined” with his state judicial proceedings. An examination of Patmon’s complaint indicates that he alleges that the Michigan rules violate the Constitution both facially and as applied to him.
In paragraph 19 of the Complaint, Pat-mon contends that “MCR 9.119(A)-(F), MCR 9.122(C), MCR 9.104(8), (9), MRPC 3.4(c), MRPC 5.5(a), and MCLA § 600.916 ... are unconstitutional on their face and/or as applied to the conduct of suspended attorneys for less than 120 days ... including Mr. Patmon.” J.A. at 26. Although Patmon includes himself in the group of aggrieved attorneys, he lists several reasons why the rules are unconstitutional on their face.1 As the D.C. Circuit ruled in Stanton v. District of Columbia Court of Appeals, 127 F.3d 72 (D.C.Cir.1997), the Rooker-Feldman doctrine does not apply to this portion of Patmon’s Complaint because the claim can “stand on its own feet” as a facial challenge to Michi*511gan’s rules and procedures without reference to Patmon’s particular grievance claims. Ante at 509-10. Because the Rooker-Feldman doctrine provided the district court subject matter jurisdiction over Patmon’s facial challenge to Michigan’s disciplinary rules, I respectfully dissent from the majority’s conclusion on that issue.

. Patmon asserts inter alia, that the rules are impermissibly overbroad and vague, fail to establish reasonably ascertainable standards of guilt, and allow aggrieved attorneys to be disciplined prior to actual notice of the Effective Date of the suspension order and adversary hearings, all in violation of the Due Process Clause of the Fourteenth Amendment.